Citation Nr: 1131874	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-32 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In an April 2011 rating decision, the RO granted a then-pending claim of service connection for posttraumatic stress disorder.  As this represents a full grant of the benefit sought on appeal, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for a stomach disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2007 rating decision, the RO denied the application to reopen a claim of entitlement to service connection for a stomach disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the December 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2007 RO decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the December 2007 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a stomach disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to 
reopen his claim of entitlement to service connection for a stomach disorder and that the evidence is otherwise sufficient to award service connection for this disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the merits of the claim, the RO denied the Veteran's application to reopen a claim for service connection for a stomach disorder by way of the December 2007 rating decision.  In denying the application, the RO noted that the Veteran's claim was originally denied by way of a November 1981 rating decision because the evidence failed to show a diagnosed stomach disorder that began in or was caused by his active service.  The RO noted that the Veteran's VA medical records showed that he was diagnosed with diverticulosis; however, the RO determined that the evidence of record did not show that the a chronic stomach disorder that that occurred in or was caused by service.  At the time of the December 2007 rating decision, the claims file included the following:  the Veteran's service treatment records showing that the Veteran reported having pains in his sides in December 1970; a September 1981 VA examination report showing an impression of "stomach problems not found;" private and VA medical treatment records showing diagnoses of gastroenteritis, diverticulosis, diverticulitis, abdominal pain secondary to diverticulosis, hiatal hernia with reflux, and gastritis; and the Veteran's numerous statements submitted in support of his claim.

In February 2009, the Veteran filed his application to reopen the previously denied claim of service connection for a stomach disorder.  Subsequently, the RO obtained the Veteran's VA medical records.  These records show that he was diagnosed with persistent and chronic nausea, etiology not completely clear, in April 2009 and chronic nausea and vomiting in August 2009.

The Veteran reiterated his belief that service connection is warranted for the claimed disorder during the October 2010 Travel Board hearing.  He essentially testified that his gastrointestinal symptomatology began during service, and that his symptoms continued following his separation.  The Veteran essentially stated that his disorder have gotten progressively worse since its in-service onset.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a stomach disorder.  Notably, the Veteran has essentially attested as to a continuity of gastrointestinal symptoms since service.  Since the final decision in December 2007, he has continued to complain of current symptomatology associated with the claimed stomach disorder.  The Veteran is certainly competent to attest to symptoms he is capable of perceiving.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or he has personal knowledge).

Those reports by the Veteran are presumed credible for the purposes of reopening the claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  See Justus, 3 Vet. App. at 513.  Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case regarding the claim on appeal, given the Veteran's reports of continuity of symptoms, and the medical evidence of the multiple gastrointestinal diagnoses.  In sum, at least some of the additional evidence received since the last final decision relates to unestablished facts necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether there is a present gastrointestinal disorder that is etiologically related to service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating each of the claim on appeal.  Id.  As such, the claim on appeal for service connection for a stomach disorder is reopened, and is further addressed in the Remand below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For the purpose of determining if new and material evidence has been received, the Board must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a stomach disorder (i.e. a currently diagnosed stomach disorder and lay evidence of a continuity of gastrointestinal symptomatology) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a stomach disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate the claim will ultimately be granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a stomach disorder is reopened.  To this extent and this extent only, the claim is granted.



REMAND

Having reopened the Veteran's service connection claim for a stomach disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.  

As noted above, during his October 2010 Travel Board hearing, the Veteran provided sworn testimony that his current stomach disorder began during his military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony not only addressed his in-service symptomatology, but also his continued gastrointestinal symptomatology following his separation from active duty.  In essence, the Veteran has provided an account in-service treatment and symptomatology, within lay observation, which must be considered in the evaluation of his claims.  See Buchanan, supra; see also Jandreau, supra.  What is more, competent medical evidence of record reflects currently diagnosed gastrointestinal disorders.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed stomach disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all gastrointestinal disorders found to be present.  For all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder is related to the Veteran's period of active service, to include any symptomatology documented in the service treatment records relevant to the claimed disorder.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to the onset and continuity of gastrointestinal symptomatology since service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


